This cause having been submitted to the Court upon the transcript of the record of the final decree herein and briefs and argument of counsel for the respective parties, and the record having been inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no reversible error in the said decree. It is therefore considered, ordered and adjudged by the Court that the said decree of the Circuit Court appealed from be and the same is hereby affirmed. Warren v. Creevey, 87 Fla. 46, 52,99 So. 247, 249; Adams v. Essex, 1 Bibb (Ky.) 149, 4 Am. Dec. 623; Trustees of I. I. Fund v. Lewis, 34 Fla. 424, 16 So. 325; Taylor v. Am. National Bank, 63 Fla. 631, 57 So. 678; 3 R. C. L. 1272, section 502; Owings Lumber Co. vs. Marlowe, 200 Ala. 568,  76 So. 926; L.R.A. 1918-E, 180 et seq.; Sections 4499 and 5744 C. G. L., Scott vs. Taylor, 63 Fla. 612, 58 So. 30; McClure v. American Nat'l Bank, 67 Fla. 32, 64 So. 427; 8 C. J. 127, 342, 344, 478, 41 C. J. 507-509, 662, 693-4.
Affirmed.
  BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur. *Page 542